UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-171488 CITY MEDIA, INC. (Exact Name of Registrant as specified in its charter) Utah 26-1805170 (State or other jurisdiction of incorporation) (I.R.S. Employer I.D. No.) 4685 S. Highland Drive, Suite 202 Salt Lake City, UT84117 (Address of Principal Executive Office) (801) 278-9424 (Registrant’s Telephone Number, including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes [X]No [](The Registrant does not maintain a website.) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The number of shares outstanding of each of the Registrant’s classes of common equity, as of the latest practicable date: Class Outstanding as of August 8, 2013 Common Capital Voting Stock, $0.001 par value per share 8,968,000 shares FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q, Financial Statements and Notes to Financial Statements contains forward-looking statements that discuss, among other things, future expectations and projections regarding future developments, operations and financial conditions. All forward-looking statements are based on management’s existing beliefs about present and future events outside of management’s control and on assumptions that may prove to be incorrect. If any underlying assumptions prove incorrect, our actual results may vary materially from those anticipated, estimated, projected or intended. PART I - FINANCIAL STATEMENTS Item 1. Financial Statements. June 30, 2013 C O N T E N T S Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 2 CITY MEDIA, INC. Condensed Consolidated Balance Sheets June 30, 2013 and September 30, 2012 (Unaudited) 6/30/2013 9/30/2012 ASSETS Current Assets: Cash $ $ Accounts Receivable Total Current Assets Property plant & equipment net of accumulated depreciation of $9,321 and $8,423, respectively Intangible Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Related Party Accounts Payable $ $ Accounts Payable Current portion of long term debt - Related Party Total Current Liabilities Long Term Liabilities: Accrued Interest Related Party Notes Payable to Related Parties Total Long Term Liabilities Total Liabilities Stockholders' Equity (Deficit) Preferred Stock 10,000,000 shares authorized having a par value of $0.001 per share; with no shares issued and outstanding as of June 30, 2013 and September 30, 2012, respectively - - Common Stock 90,000,000 shares authorized having a par value of $0.001 per share; 8,968,000 shares issued and outstanding as of June 30, 2013 and September 30, 2012, respectively Additional Paid-in Capital Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 CITY MEDIA, INC. Condensed Consolidated Statements of Operations For the Three and Nine Months Ended June 30, 2013 and 2012 (Unaudited) For the For the For the For the Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended June 30, June 30, June 30, June 30, Revenues Revenues from transaction fees $ Total Revenues Operating Expenses General and Administrative Depreciation Loss on Sale of Equipment - - - Impairment of Intangible Assets - - - Service, related party Total Operating Expense Operating Loss ) Interest Expense, related party Net Loss $ ) $ ) $ ) $ ) Loss per Common Share - Basic & Diluted $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding -Basic & Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 CITY MEDIA, INC. Condensed Consolidated Statements of Cash Flows For the Nine Months Ended June 30, 2013 and 2012 (Unaudited) For the For the Nine Months Nine Months Ended Ended June 30, June 30, Cash Flows From Operating Activities Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation Impairment of Intangible Assets - Loss on sale of equipment - (Increase)/Decrease in accounts receivable ) Increase/(Decrease) in accounts payable ) ) Accrued interest on related party loan Net Cash from Operating Activities ) ) Cash Flows from Investing Activities Proceeds from sale of equipment - Net Cash from Investing Activities - Cash Flows from Financing Activities Principal payments on Notes Payable ) ) Proceeds from notes payable to related parties Net Cash from Investing Activities Net Increase/(Decrease) in Cash ) ) Beginning Cash Balance Ending Cash Balance $ $ Supplemental Disclosure of Cash Flow Information Cash paid during the period for interest $ $ Cash paid during the period for taxes $ $
